Order reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, without costs; the amended answer to be served within ten days from the entry of the order herein. In our opinion, the appellant should have been allowed to amend his answer so as to assert his claim against his codefendant. (Travlos v. Commercial Union of America, Inc., 217 App. Div. 352; Bigelow v. DuBuque, 141 Misc. 29.) There can be, in our opinion, no confusion arising by reason of the proposed amendment as practically the same proof will be required as would be necessary under the original answer. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur.